

113 S212 RS: To approve the transfer of Yellow Creek Port properties in Iuka, Mississippi.
U.S. Senate
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 414113th CONGRESS2d SessionS. 212[Report No. 113–184]IN THE SENATE OF THE UNITED STATESFebruary 4, 2013Mr. Cochran (for himself
			 and Mr. Wicker) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 WorksJune 5, 2014Reported by Mrs. Boxer, without amendmentA BILLTo approve the transfer of Yellow Creek Port properties
		  in Iuka, Mississippi.1.Transfer of Yellow Creek Port
			 propertiesIn accordance with
			 section 4(k) of the Tennessee Valley Authority Act of 1933 (16 U.S.C.
			 831c(k)),
			 Congress approves the conveyance by the Tennessee Valley Authority, on
			 behalf
			 of the United States, to the State of Mississippi of the Yellow Creek Port
			 properties owned by the United States and in the custody of the Authority
			 at
			 Iuka, Mississippi, as of the date of enactment of this Act.June 5, 2014Reported without amendment